09-0800-ag
         Li v. Holder
                                                                                       BIA
                                                                               Van Wyke, IJ
                                                                               A098 353 511
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 22 nd day of June, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                      Chief Judge,
 9                JOHN M. WALKER, JR.,
10                GERARD E. LYNCH,
11                      Circuit Judges.
12       _______________________________________
13
14       LING JIN LI,
15                Petitioner,
16
17                      v.                                      09-0800-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONER:               Tina Howe, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General, Civil Division; Susan K.
28                                     Houser, Senior Litigation Counsel;
29                                     T. Bo Stanton, Attorney, Office of
1                            Immigration Litigation, United
2                            States Department of Justice,
3                            Washington, D.C.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED, that the petition for review

8    is DENIED.

9        Ling Jin Li, a native and citizen of the People’s

10   Republic of China, seeks review of a February 12, 2009,

11   order of the BIA, reversing and vacating the September 22,

12   2006, decision of Immigration Judge (“IJ”) William Van Wyke

13   to the extent it granted Li’s application for relief under

14   the Convention Against Torture (“CAT”).   In re Ling Jin Li,

15   No. A098 353 511 (B.I.A. Feb. 12, 2009), rev’g No. A098 353

16   511 (Immig. Ct. N.Y. City Sept. 22, 2006).   We assume the

17   parties’ familiarity with the underlying facts and

18   procedural history in this case.

19       Under the circumstances of this case, we review only

20   the decision of the BIA.   See Yan Chen v. Gonzales, 417 F.3d

21   268, 271 (2d Cir. 2005).   The applicable standards of review

22   are well-established.   See 8 U.S.C. § 1252(b)(4)(B); see

23   also Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).

24       Contrary to Li’s argument, the BIA did not err in

                                   2
1    conducting a de novo review of whether he met his burden of

2    proof for CAT relief.     The BIA has held that whether an

3    applicant has established a likelihood of torture upon his

4    removal is a “mixed question of fact and law, or a question

5    of ‘judgment,’” because it relates to “whether the ultimate

6    statutory requirement for establishing eligibility for

7    relief was met.”     Matter of V-K-, 24 I. & N. Dec. 500, 502

8    (BIA 2008); see also 8 C.F.R. § 1003.1(d)(3)(ii) (“The Board

9    may review questions of law, discretion, and judgment and

10   all other issues in appeals from decisions of immigration

11   judges de novo.”).     We accord “substantial deference” to an

12   agency’s interpretation of its own regulations, see Joaquin-

13   Porras v. Gonzales, 435 F.3d 172, 178 (2d Cir. 2006), and

14   find no error in the BIA’s interpretation of the applicable

15   standard of review as set forth in Matter of V-K-.     Thus,

16   because the BIA applied the legal standard for CAT relief to

17   a set of uncontested facts, it acted within the scope of its

18   authority in conducting a de novo review of Li’s claim for

19   CAT relief.   See Matter of V- K-, 24 I. & N. Dec. at 501-02.

20       In addition, we find that a reasonable fact-finder


                                     3
1    would not be compelled to conclude that Li established his

2    eligibility for CAT relief. See Mu Xiang Lin v. Gonzales,

3    432 F.3d 156, 159-60 (2d Cir. 2005).    We have held that in

4    order for an applicant to meet his burden of proving that he

5    will more likely than not be tortured upon removal, he must

6    show more than a generalized risk of torture or membership

7    in the “large class of persons who have illegally departed

8    China.”   Id.   Here, Li failed to present sufficient evidence

9    to show that he, in particular, would be singled out by

10   Chinese government officials for his illegal departure.

11   Accordingly, the BIA did not err in concluding that, while

12   “some individuals who left China illegally are imprisoned,

13   and . . . some human rights abuses may occur in Chinese

14   prisons . . . , such evidence does not establish that it is

15   ‘more likely than not’ that the respondent, in particular,

16   would be tortured upon his removal to China.”    In re Ling

17   Jin Li, No. A098 353 511, slip op. at 2 (emphasis in

18   original); see Pierre v. Gonzales, 502 F.3d 109, 115-21 (2d

19   Cir. 2007) (holding that beyond evidence of inhumane prison

20   conditions, a CAT claimant must provide some evidence that


                                    4
1    the authorities act with the specific intent to inflict

2    severe physical or mental pain or suffering on those

3    detained).   We likewise find no error in the BIA’s

4    conclusion that “the evidence of record does not indicate

5    that abuse by snakeheads is so pervasive in China as to

6    establish that” Li would “more likely than not” be tortured

7    upon his removal to China.    In re Ling Jin Li, No. A098 353

8    511, slip op. at 2.

9        For the foregoing reasons, the petition for review is

10   DENIED.   As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot.    Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34.1(b).

17                                 FOR THE COURT:
18
19                                 Catherine O’Hagan Wolfe, Clerk
20
21
22




                                    5